Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not either suggest or disclose, individually or in combination, checking whether data is first data on logical channels mapped to the first SR resource configuration, when the data becomes available for a first logical channel mapped to the first SR resource configuration, wherein the first logical channel has a lower priority than a highest priority among priorities of logical channels having data, which are mapped to the second SR resource configuration; and triggering a first buffer status reporting (BSR) based on the data being the first data on logical channels mapped to the first SR resource configuration, triggering a SR for the first SR configuration based on there being no available UL resource for transmitting the first BSR; and transmitting the SR to a network, wherein the UE doesn't trigger a second BSR based on there being a pending SR on the first SR resource configuration, when second data becomes available for a second logical channel mapped to the first SR resource configuration, wherein the second data becomes available for the second logical channel after the data becomes available for the first logical channel as described in independent claim 1. Independent claim 6 recites similar features as claim 1 and is also allowed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462